Citation Nr: 1342116	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-11 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.

2.  Entitlement to service connection for skin disability, other than burn scars, on the forehead.

3.  Entitlement to service connection for burn scars on the forehead.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  These claims were previously before the Board in April 2012 at which time they were remanded for further development.

In July 2011, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In April 2012, the Board also remanded the issue of entitlement to service connection for an acquired psychiatric disability, other than schizophrenic reaction, including an anxiety disability and posttraumatic stress disorder (PTSD).  At that time, there remained a question as to the nature of the psychiatric disability for which the Veteran was seeking service connection.  While this claim was in remand status, the RO issued a March 2013 rating decision wherein service connection for generalized anxiety disorder with delusional disorder and schizophrenic reaction, undifferentiated type, was granted and a 100 percent rating was assigned thereto, effective February 5, 2007.  This grant was predicated on the results of a January 2013 VA examination, which did not include, and specifically ruled out, PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of that claim).  As such, the Board finds that the benefits sought on appeal have been granted in full with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disability and, thus, further appellate review is not warranted with respect to that issue.  
The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In April 2012, the Board remanded the above-captioned issues for additional development.  Ultimately, the RO re-adjudicated the Veteran's service-connection claims, confirming and continuing the denial of each.  Thereafter, the RO issued a March 2013 supplemental statement of the case and remitted the Veteran's claims to the Board for further appellate review.

In a March 2013 email, dated after the March 2013 supplemental statement of the case, the Veteran indicated that he obtained 217 pages of treatment records from his dermatologist, Dr. John Laskas.  The 217 pages obtained by the Veteran exceed the number of pages of treatment reports from Dr. Laskas that have already been associated with the Veteran's claims file.

In the March 2013 email, the Veteran also indicated that he had obtained service treatment records demonstrating that he underwent treatment for a traumatic pneumothorax during his basic training, and had obtained other service records demonstrating that he was transferred to Camp Zama, Japan for treatment in a burn center.  Service records have not been received by VA demonstrating that the Veteran underwent inservice treatment for a traumatic pneumothorax or burns.

The Board finds that the Veteran's private dermatological treatment records and service treatment records allegedly demonstrating an inservice pneumothorax and burns are pertinent to the above-captioned claims.  When VA has notice of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  38 C.F.R. § 3.159(c)(1) (2013).  As such, the Board finds that a remand to attempt to obtain these treatment records is warranted.

Additionally, in an October 2013 brief, the Veteran's representative asserted that the Veteran's statements in the March 2013 email constitute new arguments that were not addressed by the RO prior to the claims being remitted to the Board.  Because the Veteran did not submit a contemporaneous waiver of RO adjudication, the representative asserted that a remand was warranted in order for the RO to consider the Veteran's March 2013 statements.  Given that the Veteran's claims are already being remanded herein, the Board finds that the RO should consider the Veteran's March 2013 statements in the re-adjudication of his claims.  38 C.F.R. § 20.1304 (2013).

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain the records generated as a result of dermatological treatment the Veteran received from Dr. John Laskas directly from the Veteran.  (claimed by the Veteran to amount to 217 pages).  If the records cannot be obtained directly from the Veteran then ask the Veteran to submit and authorization form and then contact Dr. Laskas and obtain all records related the Veteran's treatment from Dr. Laskas.  All actions to obtain these records should be documented in the claims file.  The RO must make two attempts to obtain the private treatment records, or make a finding that further requests would be futile.  If no records are obtained, the RO/AMC must (1) notify the Veteran of the records that were sought, (2) inform him of the efforts to obtain them, and (3) inform him that the claim will be rated based on the evidence of record but that the claim may be readjudicated if the records are later submitted.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

2.  The RO should attempt to obtain from the Veteran the service treatment records that he claims demonstrate that he was treated for an inservice pneumothorax and inservice burns.  All actions to obtain these records should be documented in the claims file.

3.  Once the above development, and any other appropriate development, has been accomplished, the RO should re-adjudicate the Veteran's claims, to specifically include consideration of the Veteran's statements in the March 2013 email.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  After the Veteran and his representative have been provided a reasonable time to respond thereto, the Veteran's claims should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

